Judgment, Supreme Court, Bronx County (Robert A. Sackett, J.), rendered March 16, 2004, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility, including its evaluation of alleged inconsistencies (see People v Gaimari, 176 NY 84, 94 [1903]).
The court properly permitted the undercover officer, who was currently involved in highly confidential special investigations, to identify himself only by his shield number, since concerns for his safety and the integrity of his assignment warranted anonymity. The court’s ruling satisfied defendant’s right of confrontation and the requirements of People v Waver (3 NY3d 748 [2004]).
The court properly exercised its discretion when it denied defendant’s mistrial motion made after the deliberating jury indicated it was deadlocked, and instead delivered an Allen charge (see Matter of Plummer v Rothwax, 63 NY2d 243, 250 [1984]). Defendant’s challenge to the charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the charge was neither coercive nor unbalanced. Concur—Mazzarelli, J.P., Saxe, Sullivan, Nardelli and Williams, JJ.